DETAILED ACTION
This action is in response to communication(s) filed on 9/27/2021 
Claims 1-20 have been examined and are pending with this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 appears to have a typographical error in depending on claim 9 instead of claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-18 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhatchinamoorthy et al. (US 2021/0397351).

Regarding claim 1, Dhatchinamoorthy discloses a computer-implemented method for using a centralized discovery controller (CDC) client to dynamically establish network connections in a non-volatile memory express over Fabric (NVMe-oF) system, the method comprising: 
in response to a CDC client receiving, via a host interface having a host interface address, a discovery controller (DC) internet protocol (IP) address that identifies a DC, storing in a destination database the DC IP address as a destination IP address and storing the host interface address (see Dhatchinamoorthy; [0040]; host application 210 may be hosted on a computing system configured as a fabric node that may send a discovery request 214 to one or more fabric nodes in storage system 200. For example. controller nodes 222 may be configured as fabric nodes running management services 240 and/or storage nodes 224 may be configured as fabric nodes running fabric services 242. Each fabric service 242 may run a discovery controller configured to receive discovery request 214 and each discovery controller may include a synchronized discovery log with subsystem address information for all fabric subsystem nodes in storage system 200); 
using the host interface address in a transport interface parameter to establish with a CDC a persistent explicit network connection that specifies that traffic should egress from the host interface (see Dhatchinamoorthy; [0071]; fabric protocol 542 may include the interface definitions, addressing, and message handling to send and receive fabric communications over a fabric network. Each storage node may run interface logic defined by the NVMe-oF standard for accessing RDMA data buffers in the storage nodes and/or storage devices they contain for storing and accessing host data based on host data requests); 
receiving, at the host interface, a destination IP address associated with a subsystem having a subsystem interface (see Dhatchinamoorthy; [0068]; local storage nodes 536.1 and/or peer controller nodes 536.2 may be identified in corresponding data structures, such as lists or tables, in management service 530 and/or fabric node system data 590 for use in identifying destination fabric nodes and corresponding addresses for discovery log broadcaster 536); and 
using the transport interface parameter to specify that the host interface be used to connect with the subsystem interface to establish a connection with the subsystem (see Dhatchinamoorthy; [0071]; Fabric protocol 542 may enable connection to administrative and/or input/output queues associated with a subsystem accessible through the fabric node from host or controller systems).

Regarding claim 4, Dhatchinamoorthy discloses the computer-implemented method of claim 1, wherein the CDC client performs steps comprising at least one of initializing the discovery controller, registering a host with the discovery controller, requesting asynchronous event notification messages, or transmitting a keep-alive command to the discovery controller (see Dhatchinamoorthy; [0078]; Management service 530 and fabric service 540 may include any number of additional data structures, functions, and interfaces for configuring and maintaining the fabric network, including controller initialization, administrative commands, configuration parameters, and other fabric node features).

Regarding claim 5, Dhatchinamoorthy discloses the computer-implemented method of claim 1, further comprising retrieving from a configuration file a second discovery controller IP address and a second interface at which the second discovery controller IP address was received (see Dhatchinamoorthy; [0030]; each storage mode may be configured as a storage blade or similar storage unit comprising a plurality of interface slots for storage devices 140. Storage controllers 130 may include NVMe-oF interface cards with interface ports for NVMe-oF compatible storage devices).

Regarding claim 9, Dhatchinamoorthy discloses a system for using a centralized discovery controller (CDC) client to dynamically update a destination database in a non-volatile memory express over Fabric (NVMe-oF) system, the system comprising: 
a discovery controller (DC) (see Dhatchinamoorthy; [0065]; a discovery controller 546); 
subsystems coupled to the discovery controller (see Dhatchinamoorthy; [0040]; Each fabric service 242 may run a discovery controller configured to receive discovery request 214 and each discovery controller may include a synchronized discovery log with subsystem address information for all fabric subsystem nodes in storage system 200); 
a host comprising a host interface having a host interface address and a CDC client that comprises one or more processors (see Dhatchinamoorthy; [0070]; fabric protocol 542 may be configured to provide the interface definitions, addressing, and messaging formats for fabric communication with other fabric nodes. Volume manager 544 may be configured to process mapping requests to define storage volumes with fabric addresses and host mapping information); and 
a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors, causes steps to be performed comprising: 
in response to receiving a notification of a change in network information associated with one or more of the subsystems, obtaining information regarding the change (see Dhatchinamoorthy; [0009]; update, responsive to mapping changes for the target subsystem fabric node, a prior discovery log to generate the updated discovery log; and send, to the first fabric node, the updated discovery log); and 
in response to obtaining the information regarding the change, updating a host destination database to enable the host to access at least some of the subsystems without having to configure or update routes an internet protocol (IP) routing table (see Dhatchinamoorthy; [0009]; The management service may be further configured to send, responsive to receiving the updated discovery log, the updated discovery log to each subsystem fabric node of the plurality of subsystem fabric nodes. Each subsystem fabric node of the plurality of subsystem fabric nodes may be further configured to receive an updated discovery log from the first fabric node. The first fabric node may be configured as a storage management controller and each subsystem fabric node of the plurality of subsystem fabric nodes may be configured as a storage node including a plurality of storage devices).

Regarding claim 10, Dhatchinamoorthy discloses the system of claim 9, wherein the network information comprises a discovery log page associated with the subsystems (see Dhatchinamoorthy; [0073]; discovery controller 546 may enable host systems to request and receive a discovery log page that lists the subsystem fabric nodes and storage volumes accessible to the requesting host, along with corresponding addresses and other routing information).

Regarding claim 11, Dhatchinamoorthy discloses the system of claim 9, further comprising, wherein the notification is received from the DC (see Dhatchinamoorthy; [0070]; discovery controller 546 may be configured to update and store discovery logs and provide them to host systems in response to discovery requests. Management service notifier 548 may be configured to notify management service 530 on a node designated for synchronizing discovery logs with a particular instance of fabric service 540).

Regarding claim 12, Dhatchinamoorthy discloses the system of claim 10, wherein obtaining information regarding the change comprises communicating to the DC an NVMe-oF Get Log Page command to retrieve the network information (see Dhatchinamoorthy; [0071]; fabric protocol 542 may be configured as a network fabric protocol for a fabric communication and memory access standard, such as NVMe-oF. For example, each storage node may run interface logic defined by the NVMe-oF standard for accessing RDMA data buffers in the storage nodes and/or storage devices they contain for storing and accessing host data based on host data requests).

Regarding claim 13, Dhatchinamoorthy discloses the system of claim 10, wherein obtaining information regarding the change comprises receiving from the DC a Get Log Page response that comprises the change in the network information (see Dhatchinamoorthy; [0077]; Discovery log synchronizer 550 may update discovery log record 592 in fabric node system data 590 associated with the fabric node hosting fabric service 540 to reflect the updated discovery log and enable discovery controller 546 to provide global discovery log pages to host systems in response to a single discovery request).

Regarding claim 14, Dhatchinamoorthy discloses the system of claim 9, wherein the network information comprises an IP address of at least one of the subsystems (see Dhatchinamoorthy; [0034]; fabric nodes may be organized as system nodes and subsystem nodes, where subsystem nodes include addressable storage resources and system nodes include subsystem management resources).

Regarding claim 15, Dhatchinamoorthy discloses the system of claim 14, wherein the CDC client performs steps comprising: 
in response to receiving, via the host interface, a DC IP address that identifies the DC, storing in the host destination database the DC IP address as a destination IP address and storing the host interface address (see Dhatchinamoorthy; [0040]; host application 210 may be hosted on a computing system configured as a fabric node that may send a discovery request 214 to one or more fabric nodes in storage system 200. For example. controller nodes 222 may be configured as fabric nodes running management services 240 and/or storage nodes 224 may be configured as fabric nodes running fabric services 242. Each fabric service 242 may run a discovery controller configured to receive discovery request 214 and each discovery controller may include a synchronized discovery log with subsystem address information for all fabric subsystem nodes in storage system 200); and 
using the host interface address in a transport interface parameter to establish with a CDC a persistent explicit network connection that specifies that traffic should egress from the host interface (see Dhatchinamoorthy; [0071]; fabric protocol 542 may include the interface definitions, addressing, and message handling to send and receive fabric communications over a fabric network. Each storage node may run interface logic defined by the NVMe-oF standard for accessing RDMA data buffers in the storage nodes and/or storage devices they contain for storing and accessing host data based on host data requests).

Regarding claim 18, Dhatchinamoorthy discloses the non-transitory computer-readable medium or media of claim 16, wherein the CDC client obtains the DC IP address that identifies the discovery controller in response to communicating an non-volatile memory express over Fabric (NVMe-oF) data transport protocol command to the discovery controller (see Dhatchinamoorthy; [0071]; fabric protocol 542 may be configured as a network fabric protocol for a fabric communication and memory access standard, such as NVMe-oF. For example, each storage node may run interface logic defined by the NVMe-oF standard for accessing RDMA data buffers in the storage nodes and/or storage devices they contain for storing and accessing host data based on host data requests).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dhatchinamoorthy et al (US 20210397351) in view of Jones et al. (US 2021/0084085).

Regarding claim 2, Dhatchinamoorthy discloses the invention substantially, however the prior art does not explicitly disclose the computer-implemented method of claim 1, wherein the CDC client receives the DC IP address in response to sending a multicast Domain Name System (mDNS) query.
	Jones in the field of the same endeavor discloses techniques for media casting.  In particular, Jones teaches the following:
wherein the CDC client receives the DC IP address in response to sending a multicast Domain Name System (mDNS) query (see Jones; [0046]; a registration process may include the proxy server 406 transmitting a query (e.g., a mDNS discovery query) via the first network 408 to each casting device connected to the first network 408).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Jones to incorporating casting.  One would have been motivated because Jones teaching of casting enables the prior art to utilize the multicast DNS (mDNS) protocol resolves hostnames to IP addresses within small networks that do not include a local name server. 

Regarding claim 3, Dhatchinamoorthy-Jones discloses the computer-implemented method of claim 1, wherein the CDC client receives the DC IP address in an mDNS response (see Jones; [0046]; in response to the query, each casting device connected to the first network 408 may transmit an announcement (e.g., a mDNS response) indicating a friendly name and IP address of the casting device. The reason to combine is the same rationale as in claim 2).

Regarding claim(s) 19, do(es) not teach or further define over the limitation in claim(s) 2 respectively.  Therefore claim(s) 19 is/are rejected for the same rationale of rejection as set forth in claim(s) 2.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dhatchinamoorthy et al (US 20210397351) in view of Satapathy et al. (US 2021/0064281)

Regarding claim 6, Dhatchinamoorthy discloses the invention substantially, however the prior art does not disclose the computer-implemented method of claim 1, wherein the discovery controller comprises, in a name server database, NVMe™ Qualified Names (NQNs) for the host interface and the subsystem interface.
	Satapathy in the field of the same endeavor discloses techniques for fabric driven NVMe™ subsystem zoning that includes an indication of a host that is to communicate with a given NVMe™ subsystem of an NVMe™ storage domain.  In particular, Satapathy discloses the following:
wherein the discovery controller comprises, in a name server database, NVMe™ Qualified Names (NQNs) for the host interface and the subsystem interface (see Satapathy; [0012]; when NVMe-oF™ is used over RoCE, a host may use a discover command to obtain a log page by communicating with a discovery target (also referred to as a discovery controller) that includes NVMe™ subsystem NQNs of all available NVMe™ subsystems of an NVMe™ storage domain that are managed by the discovery target).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Satapathy to incorporate techniques for fabric driven NVMe™ subsystem zoning.  One would have been motivated because Satapathy enables the prior art toused NQN to identify the remote NVMe storage target more efficiently.

Regarding claim 7, Dhatchinamoorthy-Satapahty discloses the computer-implemented method of claim 6, wherein the NQNs are used in two or more tables in the discovery controller that an access control zone that indicates that the subsystem interface on the subsystem is allowed to be accessed by the host interface (see Satapathy; [0013]; a host may utilize the NVMe™ subsystem NQN sent by the NNS to establish a connection with the NVMe™ subsystem. The host may also bypass a discovery phase with respect to an NVMe™ subsystem, since the NVMe™ storage domain already has a zoning notification from the NNS that specifies a host that is to communicate with an NVMe™ subsystem of the NVMe™ storage domain.  The reason to combine is the same rationale in claim 6).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dhatchinamoorthy et al (US 20210397351) in view of Potti et al. (US 2007/0156919)

Regarding claim 8, Dhatchinamoorthy discloses the invention substantially, however the prior art does not explicitly discloses the computer-implemented method of claim 1, wherein the transport interface parameter is specified in a SO_BINDTODEVICE socket option.
	Potti in the field of the same endeavor discloses techniques for enforcing network service level agreements.  In particular, Potti teaches the following:
wherein the transport interface parameter is specified in a SO_BINDTODEVICE socket option (see Potti; [0363]; the socket interface provides the capability to place it in non-blocking mode, to bind it to an interface of interest).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to modify the prior art with the teaching of Potti to incorporate techniques for enforcing network service level agreements.  One would have been  motivated because a less wasteful, more productive, and more widely applicable technique for managing server failure, or the inability of a server to service a request, is needed (see Potti; [0017-0018]).

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451